954 So. 2d 1254 (2007)
Woodrow D. PUGH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-651.
District Court of Appeal of Florida, Fourth District.
April 25, 2007.
*1255 Woodrow D. Pugh, Raiford, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant, Woodrow Pugh, appeals a trial court order summarily denying his motion to correct illegal sentence filed pursuant to rule 3.800(a), Florida Rule of Criminal Procedure, in which he challenged his sentence as being misapplied by the Department of Corrections. The Department of Corrections applied Pugh's sentences consecutively, while the trial court ordered them to be applied concurrently. We affirm the order under review, without prejudice to Pugh's ability to file a petition for writ of mandamus in the Leon County circuit court[1] after he fully exhausts his administrative remedies. The record is silent as to whether Pugh has yet exhausted his administrative remedies. King v. State, 665 So. 2d 377 (Fla. 4th DCA 1996).
STEVENSON, C.J., STONE and HAZOURI, JJ., concur.
NOTES
[1]  See Bush v. State, 945 So. 2d 1207, 1213-14 (Fla. 2006).